Exhibit 10.22

 

AMENDMENT TO

 

LICENSE, DEVELOPMENT, AND COMMERCIALIZATION AGREEMENT

 

This Amendment to License, Development, and Commercialization Agreement (the
“Amendment”) is entered into this 29th day of February, 2008, (the “Amendment
Effective Date”) by and between ARYx Therapeutics, Inc., a Delaware corporation
having offices at 6300 Dumbarton Circle, Fremont, CA 94555 (“ARYx”), and Procter
& Gamble Pharmaceuticals, Inc., an Ohio corporation having offices at One
Procter & Gamble Plaza, Cincinnati, Ohio 45202 (“P&G”).

 

RECITALS

 

WHEREAS, AYRx and P&G are parties to that certain License, Development, and
Commercialization Agreement (“Agreement”), which was executed on June 30, 2006;

 

WHEREAS, pursuant to Section 8.2(a)(ii) of the Agreement, P&G is required to
deliver to ARYx a written analysis of the data and results from the Definitive
QTc Study (as such term is defined in the Agreement), along with a notification
of the milestone event arising from such data and results (as described in
Section 8.2(a)(ii) and Exhibit H), unless P&G exercises its right to terminate
within a specified time period following the QTc Milestone Date (as such term is
defined in the Agreement);

 

WHEREAS, in a letter dated February 22, 2008, ARYx and P&G agreed to extend the
foregoing time period by five (5) business days to allow the Parties to discuss
the data and results from the Definitive QTc Study;

 

WHEREAS, based on this discussion, P&G and ARYx now desire to amend the
Agreement to set a new QT Milestone Date to permit a manual analysis of the data
and results of the Definitive QTc Study, all under the terms and conditions set
forth below.

 

Now THEREFORE, the Parties agree as follows:

 

1.             All capitalized terms in this Amendment that are not otherwise
defined herein shall have the meanings given to such terms in the Agreement.

 

2.             As soon as practicable after the Amendment Effective Date, the
Parties shall submit the data from the Definitive QTc Study to a Third Party for
manual analysis (the “Study Analyses”), where the identity of such Third Party
and the details of such manual analysis have been mutually agreed by the Parties
prior to the Amendment Effective Date and documented in written minutes
circulated between the Parties.

 

3.             Notwithstanding Section 1.81 of the Agreement, the term “QTc
Milestone Date” shall mean the date on which P&G receives the results of the
Study Analyses.  This new definition shall apply to all instances of “QTc
Milestone Date” in the Agreement, including without limitation in Sections
4.3(c), 8.2(a)(ii), and 14.3(b); provided, however, that to the extent

 

--------------------------------------------------------------------------------


 

that ARYx receives the results of the Study Analyses prior to or at the same
time as P&G, P&G obligations under Section 8.2(a)(ii) with respect to the
disclosure of raw, analyzable data shall be inapplicable.

 

4.             Any references in the Agreement to the data or results from the
Definitive QTc Study shall be interpreted to include the results of the Study
Analyses.  For the avoidance of doubt, all original data and results from the
Definitive QTc Study shall be evaluated in light of, and to the extent
appropriate based on sound statistical and regulatory principles and data
analysis methodologies, shall be superseded by, the results of the Study
Analyses.

 

5.             This Amendment amends the terms of the Agreement as expressly
provided above, and the Agreement, as so amended and including all of its other
terms and provisions that are not amended, remains in full force and effect.
 The validity, performance, construction, and effect of this Amendment shall be
governed by the laws of the State of Delaware, without regard to conflicts of
law principles that would provide for application of the law of another
jurisdiction.  This Amendment may be executed in counterparts, all of which
taken together shall be regarded as one and the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Amendment to License,
Development, and Commercialization Agreement through their duly authorized
representatives as of the Amendment Effective Date.

 

ARYX THERAPEUTICS, INC.

 

PROCTER & GAMBLE
PHARMACEUTICALS, INC.



By:

/s/ Paul Goddard             2/29/08

 

By:

 /s/ Thomas M Fran             2/29/08

 

 

 

Name:

PAUL GODDARD

 

Name:

   Thomas M Fran

 

 

 

Title: 

CEO

 

Title:

     President, Global Health Care

 

 

--------------------------------------------------------------------------------